Citation Nr: 1308510	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  11-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in November 2011; a transcript of that proceeding is of record.  At the hearing, the Veteran submitted additional evidence (a private medical opinion), and waived his right to initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012). 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his military service.

2.  The Veteran's disabling hearing impairment found on testing many years after service is not attributable the Veteran's military service, to include noise exposure therein. 



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Bilateral hearing loss disability was not incurred or aggravated in active duty, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in December 2010, prior to the initial adjudication of the claims in February 2011. 

The Veteran's service treatment records STRs and pertinent, available post-service medical records have been associated with the claims file.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination; the examiner reviewed the claims file and provided an opinion supported by reasons and bases.  The Veteran also provided testimony at a hearing before the Board.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Therefore, the Board will address the merits of the claims.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including neurological disorders such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).   

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran maintains that his current hearing loss disability and tinnitus had their onset during his military service.  In his November 2010 claim and at the November 2011 travel Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from jet engines and generators while working as an avionics repairman.  He stated that he has experienced tinnitus continuously since his military service.  During the hearing, he also testified that he worked as a mailman for more than thirty years after his discharge from service and had no significant occupational or recreational noise exposure during that time.  

The Veteran's STRs note no complaints or findings related to tinnitus.  STRs also note no complaints of hearing loss.  A May 1952 separation examination report notes that both whispered voice and spoken voice testing were 15/15 bilaterally.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
0
0
0
-
10

The Veteran submitted the instant claim in November 2010.  He indicated that his problems with hearing loss and tinnitus began during service.  He reported having no treatment for these disabilities.

A January 2011 VA examination report notes the Veteran's history of noise exposure in service and no noise exposure after service, as well as his current complaints of hearing loss and tinnitus.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
65
LEFT
25
25
35
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  After reviewing the claims file, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his acoustic trauma during military service, as no hearing loss was noted at service discharge.  In a July 2011 addendum, the VA examiner stated that there is a high correlation between hearing loss, tinnitus and noise exposure.  She stated:

[T]he presence of ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.  Since the [V]eteran's hearing was normal at separation from the service it is less likely as not the reported tinnitus was from military noise exposure.  The [V]eterans [sic] reported tinnitus is more likely than not due to the existing hearing loss and/or noise exposure subsequent to service.

With normal hearing at separation, and a close correlation between hearing loss and tinnitus, it is not at least as likely as not that the [V]eteran's current tinnitus is a direct result of Military noise exposure.

In a VA Form 9 received in September 2011, the Veteran again stated that his tinnitus existed at the time of his discharge and continues today. 

In a statement received in November 2011, Dr. W. (the Veteran's general physician) indicated that he had recently seen the Veteran for his hearing loss and tinnitus.  He stated that based on his examination of the Veteran and "a review of the available medical records," it is "as likely as not" that the Veteran's bilateral hearing loss and tinnitus "is due largely, if not entirely, to his active duty" and the noise exposure from jet engines sustained therein.  Dr. W also noted that there was no definitive treatment available for tinnitus, which would explain the Veteran's lack of treatment for such complaints.

Tinnitus

The medical evidence confirms the Veteran currently has tinnitus.  His report of exposure to jet engine and generator noise during service is credible.  Moreover, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for tinnitus. 

In addition, the Veteran's private physician found that an experience of tinnitus during and since service is consistent with his history of exposure to jet engine noise.  He further noted that no treatment is available for tinnitus, which would explain the lack of treatment for tinnitus following service.  In light of the Veteran's account and the private physician's opinion, the record supports service connection for the Veteran's tinnitus.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

Hearing Loss Disability

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation.  His report of exposure to jet engine and generator noise during service is credible.  However, the Veteran has indicated and the evidence shows that he did not receive treatment for hearing loss during service or for more than 45 years following service.  

Regarding the etiology of hearing loss disability, the Board acknowledges that opinion from the Veteran's private physician which relates the Veteran's current hearing loss disability to his noise exposure during military service.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson, supra.  In this instance, the opinion from the Veteran's private physician did not address the normal whisper voice, spoken voice and audiometric findings noted at service separation.  Likewise, the opinion did not address the contrary opinion provided by the VA examiner.  Although the physician stated that he reviewed the Veteran's available medical records, it is unclear if these records included STRs and the 2011 VA medical opinions.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Conversely, the January 2011 VA medical opinion and July 2011 addendum are clearly against the Veteran's claim.  The VA examiner opined that the Veteran's current hearing loss disability is less likely than not related to his in-service noise exposure.  This opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs.  The examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  Of note, the examiner stated the Veteran's hearing was normal at separation.  In light of the foregoing, the Board finds the VA opinion the most probative and persuasive evidence in this matter.

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Veteran is competent to testify as to observable symptoms such as hearing difficulty, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  The Veteran himself believes that his current hearing loss disability was incurred during his active service.  However, medical expertise is required to answer the question of whether the Veteran's hearing loss disability is related to service, to include noise exposure therein. The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.  See Jandreau, supra.

The Board concludes that the medical evidence is of greater probative value than the lay allegations in this case.  Considering the VA examiner's opinion, the normal hearing on testing at discharge and the absence of competent evidence of disabling hearing loss until more than 45 years after service, the preponderance of the evidence is against service connection for the claimed disability.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


